internal_revenue_service number release date index number --------------------------------------- ------------------------------------ ----------------------------------- in re ----------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------------ telephone number ---------------------- refer reply to cc ita plr-103186-15 plr-103191-15 plr-103193-15 date date legend taxpayer dear ------------------- ----------------------------------------- this is in response to a recent letter requesting certain extensions of time for taxpayer specifically taxpayer requests extensions to file the original copies of three separate forms dealing with three separate automatic accounting_method changes with taxpayer’ sec_2012 u s federal_income_tax return this is required so that all three automatic method change requests will be treated as timely made for the taxable_year ended december the requests are based on sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations facts taxpayer is the corporate parent of a multinational group of companies taxpayer files form 1120-f u s income_tax return of a foreign_corporation on a calendar_year basis the un-extended due_date for taxpayer’s form 1120-f was date however because taxpayer did not have all required information necessary to file a complete and accurate form 1120-f by date the taxpayer internally prepared form_7004 application_for automatic_extension of time to file certain business income_tax information and other returns taxpayer intended to file the form_7004 for the tax_year on or before date plr-103186-15 taxpayer mailed form 1120-f for the 20----tax year to the irs on september this 20----form 1120-f was mailed prior to the date that taxpayer believed to be the filing deadline assuming that form_7004 had been timely filed providing taxpayer with an automatic 6_month extension of time to file its form 1120-f however due to an oversight by a former employee of taxpayer who was responsible for filing the extension and for ensuring taxpayer met all of its filing_requirements the form_7004 was apparently not filed with the irs for the tax_year this former employee did not alert taxpayer to any such problem prior to his departure from taxpayer when taxpayer later received notification from the irs indicating taxpayer had not timely filed form_5472 information_return of a foreign-owned u s_corporation or a foreign_corporation engaged in a u s trade_or_business for the tax_year ended december taxpayer promptly contacted the former employee taxpayer sought verification from the former employee that the 20----form had been timely filed the former employee stated that he could not specifically recollect filing the form_7004 the irs has no record of receiving taxpayer’s form_7004 nevertheless taxpayer's intention to request an automatic_extension to file it sec_2012 income_tax return is evidenced by the fact that taxpayer made an extension payment on date taxpayer attached three forms application_for change in accounting_method to it sec_2012 form 1120-f mailed on september these forms requested the following three automatic method changes automatic change number entitled cooperative advertising discussed at section dollar_figure of the appendix of revproc_2011_14 automatic change number entitled intangibles discussed at section dollar_figure of the appendix of revproc_2011_14 automatic change number entitled rebates and allowances discussed at section dollar_figure of the appendix of revproc_2011_14 section of revproc_2011_14 requires a taxpayer making a change under the automatic consent procedures to complete and file an application on form_3115 in duplicate the original form_3115 must be attached to the taxpayer’s timely filed including extensions original federal_income_tax return for the year_of_change a copy of the from application must be filed with the irs national_office or with the ogden utah office as appropriate no earlier than the 1st day of the year_of_change and no later than when the original is filed with the federal_income_tax return for the year_of_change as explained above given that one of taxpayer’s prior employees failed to file form_7004 the original three form 3115s listed above were not attached to a timely plr-103186-15 filed original federal_income_tax return for the year_of_change although copies of the three forms were timely filed with the irs national_office on date accordingly taxpayer now requests relief under sec_301_9100-3 to obtain extensions of time with respect to its filing_requirements for the three forms at issue more specifically taxpayer has requested that the forms that were previously filed by taxpayer now be considered as timely filed by the irs the examining agent does not object to the granting of taxpayer’s request that the forms that were previously filed by taxpayer now be considered as timely filed by the irs law analysis sec_446 of the internal_revenue_code and sec_1_446-1 of the income_tax regulations require a taxpayer to obtain the consent of the commissioner before changing a method_of_accounting for federal_income_tax purposes to obtain the commissioner's consent sec_1_446-1 generally requires a taxpayer to timely file a form_3115 revproc_2011_14 provides procedures by which a taxpayer may obtain the automatic consent of the commissioner for specified changes in methods_of_accounting under sec_446 section of revproc_2011_14 requires a taxpayer making a change under the automatic consent procedures to complete and file an application on form_3115 in duplicate the original form_3115 must be attached to the taxpayer’s timely filed including extensions original federal_income_tax return for the year_of_change a copy of the from application must be filed with the irs national_office or with the ogden utah office as appropriate no earlier than the 1st day of the year_of_change and no later than when the original is filed with the federal_income_tax return for the year_of_change sec_301_9100-1 through provide the standards the commissioner uses to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 defines the term regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-1 provides that the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than plr-103186-15 six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i in this case taxpayer has represented that taxpayer is not foreclosed from being granted an extension of time under section of the regulations on procedure and administration based on any condition contained in sec_301_9100-1 sec_301_9100-3 provides that requests for extensions of time for regulatory elections will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer will be deemed to have acted reasonably and in good_faith if the taxpayer-- i requests relief before the failure to make the regulatory election is discovered by the service ii inadvertently failed to make the election because of intervening events beyond the taxpayer's control iii failed to make the election because after exercising due diligence the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional and the tax professional failed to make or advise taxpayer to make the election in this case taxpayer has represented that taxpayer acted reasonably and in good_faith because taxpayer requested relief before the failure to make the regulatory election was discovered by the service thus taxpayer is not foreclosed from being granted an extension of time under section of the regulations on procedure and administration based on sec_301_9100-3 under sec_301_9100-3 a taxpayer will not be considered to have acted reasonably and in good_faith if taxpayer -- i seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time taxpayer requests relief taking into account any qualified_amended_return filed within the meaning of sec_1_6664-2 and the new position requires a regulatory election for which relief is requested plr-103186-15 ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief if specific facts have changed since the original deadline that make the election advantageous to a taxpayer the service will not ordinarily grant relief in this case taxpayer has represented that none of the factors set forth in sec_301_9100-3 above apply thus taxpayer is not foreclosed from being considered to have acted reasonably and in good_faith by any of the conditions contained sec_301_9100-3 sec_301_9100-3 provides that the commissioner will grant a reasonable extension of time to make a regulatory election only when the interests of the government will not be deemed to be prejudiced by the granting of relief under paragraph c i the interests of the government are deemed to be prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money under paragraph c ii the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made is closed by the period of limitations on assessment under sec_6501 before the taxpayer's receipt of a ruling granting relief under this section paragraph c ii provides that the irs may condition a grant of relief on the taxpayer providing the irs with a statement from an independent auditor certifying that the interests of the government are not prejudiced in this case taxpayer has represented that taxpayer is not foreclosed from relief by any of the conditions contained sec_301_9100-3 sec_301_9100-3 provides special rules for accounting_method regulatory elections this section provides in relevant part that the interests of the government are deemed to be prejudiced by granting an extension of time except in unusual and compelling circumstances if the accounting_method regulatory election for which relief is requested is subject_to the procedure described in sec_1_446-1 requiring the advance written consent of the commissioner or if the accounting_method regulatory election for which relief is requested requires an adjustment under sec_481 see also section d ii of revproc_2011_14 taxpayer has represented that there are unusual and compelling circumstances warranting relief taxpayer has historically timely filed its income_tax returns taxpayer’s failure to do so in this instance was the result of an inadvertent error by one of taxpayer’s former employees it was not a deliberate disregard for the filing deadline plr-103186-15 conclusion based solely on the facts and representations submitted the commissioner consents to an extension of time for taxpayer to file the original copies of forms as discussed in detail above with its united_states federal_income_tax return therefore the forms that were previously filed by taxpayer will now be considered as timely filed by the irs a copy of this letter should be associated with the forms that accompanied taxpayer's federal tax_return filed for the taxable_year ended december except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to taxpayer sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted it is subject_to verification by the tax_court or by any party with jurisdiction over the matter within the internal_revenue_service sincerely __________________________ thomas d moffitt chief branch income_tax accounting
